Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A REQUEST FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, INCLUDING THE FEE SET FORTH IN 37 CFR 1.17(E), WAS FILED IN THIS APPLICATION AFTER FINAL REJECTION. SINCE THIS APPLICATION IS ELIGIBLE FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, AND THE FEE SET FORTH IN 37 CFR 1.17(E) HAS BEEN TIMELY PAID, THE FINALITY OF THE PREVIOUS OFFICE ACTION HAS BEEN WITHDRAWN PURSUANT TO 37 CFR 1.114. 
The Information Disclosure Statement (IDS) filed 18 February 2022 has been entered. Applicant’s filing of the Terminal Disclaimers on18 February 2022 and 11 August 2022 is acknowledged. Applicant’s amendments of the abstract, specification, and claims filed 18 February 2022 have been entered. Applicant’s remarks filed 18 February 2022 are acknowledged.

Election/Restrictions 
INDEPENDENT CLAIM 20 IS DIRECTED TO AN ALLOWABLE PRODUCT. PURSUANT TO THE PROCEDURES SET FORTH IN MPEP § 821.04(B), CLAIMS 1-6, 10-15 AND 18-19, DRAWN TO A PROCESS OF USING THE ALLOWABLE PRODUCT, WHICH WERE WITHDRAWN FROM CONSIDERATION AS A RESULT OF A RESTRICTION REQUIREMENT, ARE HEREBY REJOINED AND FULLY EXAMINED FOR PATENTABILITY UNDER 37 CFR 1.104.
BECAUSE A CLAIMED INVENTION THAT WAS WITHDRAWN FROM CONSIDERATION UNDER 37 CFR 1.142 HAS BEEN REJOINED, THE RESTRICTION REQUIREMENT BETWEEN GROUP I AND GROUP II AS SET FORTH IN THE REQUIREMENT FOR RESTRICTION ELECTION MAILED 14 MAY 2020 IS HEREBY WITHDRAWN. IN VIEW OF THE WITHDRAWAL OF THE RESTRICTION REQUIREMENT AS TO THE REJOINED INVENTIONS, APPLICANT(S) ARE ADVISED THAT IF ANY CLAIM PRESENTED IN A CONTINUATION OR DIVISIONAL APPLICATION IS ANTICIPATED BY, OR INCLUDES ALL THE LIMITATIONS OF, A CLAIM THAT IS ALLOWABLE IN THE PRESENT APPLICATION, SUCH CLAIM MAY BE SUBJECT TO PROVISIONAL STATUTORY AND/OR NONSTATUTORY DOUBLE PATENTING REJECTIONS OVER THE CLAIMS OF THE INSTANT APPLICATION. ONCE THE RESTRICTION REQUIREMENT IS WITHDRAWN, THE PROVISIONS OF 35 U.S.C. 121 ARE NO LONGER APPLICABLE. SEE IN RE ZIEGLER, 443 F.2D 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). SEE ALSO MPEP § 804.01. 
CLAIMS 7-9, 16-17, 23-25 AND 33-35 ARE CANCELLED. CLAIMS 1-6, 10-15, 18-22, 26-32 AND 36-43 ARE PENDING. CLAIMS 1-6, 10-15 AND 18-19, WHICH WERE PREVIOUSLY WITHDRAWN FROM FURTHER CONSIDERATION PURSUANT TO 37 CFR 1.142(B) AS BEING DRAWN TO A NONELECTED INVENTION, ARE REJOINED HEREIN.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Hilary Dorr Lang on 10 August 2022.

Please amend the claims as the following:
1.	A method of treating bone comprising:
applying to the bone a composition comprising a solution of platelet-derived growth factor (PDGF) at a concentration in a range of 0.1 to 1.0 mg/mL disposed in a biocompatible matrix, wherein
the biocompatible matrix comprises particles of a calcium phosphate having interconnected pores;
the calcium phosphate comprises pores and has a porosity greater than 50%; and
the particles of calcium phosphate have an average diameter ranging from about 1 m to about 5 mm; 
wherein the bone is a fractured bone, an osteoporotic bone, a weakened bone, or a bone susceptible to damage due to increased compensatory load.

6.	The method of claim 1, wherein the PDGF is recombinant human PDGF-BB (rhPDGF-BB) or a fragment thereof.

22.	The composition of claim 20, wherein the PDGF is recombinant human PDGF-BB (rhPDGF-BB) or a fragment thereof.

Please cancel claims 13, 15 and 18 without prejudice to Applicant's right to pursue the subject matter therein in a related application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to correct informalities. Applicant has submitted the Terminal Disclaimers over the U.S. Patents and U.S. Patent Applications listed on pages 4-8 of the last Office Action, thereby overcoming the nonstatutory double patenting rejections made of record. In Applicant’s response, Applicant indicated that U.S. Patent Application Nos. 15/211,994 and 15/211,965 are now abandoned in favor of co-pending applications 17/404383 and 17/476753.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 25, 2022